In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to file a late notice of claim, the New York City Housing Authority appeals from an order of the Supreme Court, Kings County (I. Aronin, J.), dated May 25, 1989, which granted the application.
Ordered that the order is affirmed, without costs or disbursements, for reasons stated by Justice Aronin at the Supreme Court (see also, Matter of Irizarry v New York City Hous. Auth., 167 AD2d 466). Thompson, J. P., Lawrence, Harwood and O’Brien, JJ., concur.